United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 13-1424
Issued: December 9, 2013

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 29, 2013 appellant timely appealed the February 5, 2013 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). The latest merit decision is dated
June 29, 2012, which is more than 180 days prior to the filing of the instant appeal. Pursuant to
the Federal Employees’ Compensation1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s December 20, 2012 request for
reconsideration under section 8128(a) of FECA.

1
2

5 U.S.C. §§ 8101-8193 (2006).

Appellant submitted additional medical evidence with her appeal. As this evidence was not part of the record at
the time OWCP issued its February 5, 2013 decision, the Board is precluded from considering it on appeal.
20 C.F.R. § 501.2(c)(1) (2012).

FACTUAL HISTORY
Appellant, a 62-year-old mail processor, has an accepted claim for bilateral carpal tunnel
syndrome and ganglion cysts, which arose on March 23, 1998. Since June 2002, OWCP paid her
wage-loss compensation for temporary total disability (TTD) on the periodic rolls. By decision
dated June 29, 2012, it terminated appellant’s TTD compensation effective July 1, 2012.3
OWCP based its decision on the April 27 and May 18, 2012 reports of Dr. James A. Maultsby, a
Board-certified orthopedic surgeon and OWCP-referral physician.4 Appellant subsequently
requested a review of the written record which the Branch of Hearings and Review denied on
August 27, 2012 as untimely.
Utilizing the appeal rights form accompanying the June 29, 2012 decision, on
December 20, 2012 appellant requested reconsideration. Since issuing its June 2012 decision,
OWCP had received several copies of an undated letter from appellant wherein she accused
Dr. Maultsby of being a liar and a racist.
In a February 5, 2013 decision, OWCP denied appellant’s December 20, 2012 request for
reconsideration and did not revisit the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the application for
reconsideration must be sent within one year of the date of the merit decision for which review is
sought.7
A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.8 When a timely application for reconsideration does not meet at least one

3

Appellant remained entitled to medical benefits for her accepted bilateral upper extremity conditions.

4

Dr. Maultsby believed that appellant was malingering and it was his impression that she was capable of
performing the duties of a mail processor without restriction. OWCP provided her a copy of his opinion along with
its May 24, 2012 notice of proposed termination.
5

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a).

8

Id. at § 10.606(b)(2).

2

of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.9
ANALYSIS
Appellant’s December 20, 2012 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. Moreover,
she did not advance a relevant legal argument not previously considered by OWCP. Appellant
submitted the appeal request form that accompanied OWCP’s June 29, 2012 merit decision. She
placed a checkmark on the appropriate line indicating reconsideration, but did not otherwise
elaborate. Consequently, appellant is not entitled to a review of the merits based on the first and
second requirements under section 10.606(b)(2).10
Appellant also failed to submit “relevant and pertinent new evidence” with her
December 20, 2012 request for reconsideration. OWCP previously received correspondence
from her criticizing Dr. Maultsby. However, appellant did not submit any medical evidence
contradicting his findings with respect to her ability to resume work as a mail processor.
Because she did not provide any new medical evidence that might arguably impact the prior
decision, she is not entitled to a review of the merits based on the third requirement under section
10.606(b)(2).11
CONCLUSION
The Board finds that OWCP properly denied merit review with respect to appellant’s
December 20, 2012 request for reconsideration.

9

Id. at § 10.608(b).

10

Id. at § 10.606(b)(2)(i) and (ii).

11

Id. at § 10.606(b)(2)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

